Citation Nr: 1112088	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-39 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left arm disability, claimed as due to lack of proper care/negligence by the Bay Pines, Florida, Department of Veterans Affairs (VA) Medical Center in providing treatment for a left arm injury in June 1998. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to compensation under 38 U.S.C.A § 1151 for a left arm disability.

Jurisdiction over the case was subsequently transferred to the RO in Louisville, Kentucky.

In May 2006, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of rec

In June 2007 and October 2009, the Board remanded the matter for additional development.


FINDINGS OF FACT

The competent medical evidence shows that the Veteran's left arm disability was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.






CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left arm disability as a result of damage to the left arm have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letters in August 2004 and September 2004 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a April 2006 and June 2007 communication, where the Veteran of what type of information and evidence was needed to establish a disability rating and effective date, and the claim was thereafter readjudicated in May 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and a VA examination report dated in August 2009.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2006 hearing before the undersigned.  

In response to the June 2007 remand instructions, records from the Social Security Administration (SSA) have been associated with the claims file and the Veteran was afforded a VA examination in August 2009.  Additionally, records from the Bay Pines, East Orange and August VAMCs were requested in June 2007.

In response to the October 2009 remand instructions, the Veteran was queried and outstanding records from the Tampa VAMC were associated with the record.  Additionally, the service department confirmed that the Veteran was discharged from service in April 1980.  

The Board notes that the Veteran's representative has argued that the RO should search for and obtain the VA facility's medical quality assurance records, if any, related to the claim.  The Board notes, however, that a recent informal finding by the Office of the General Counsel, Department of Veterans Affairs, states that the Board is not at liberty to obtain such records.  Although VA is required under the VCAA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, and quality assurance records might contain evidence and conclusions relevant to a determination under 38 U.S.C.A. § 1151, VA is not permitted to disclose quality assurance records to the public except in narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  Because records obtained through the VCAA must be considered in a claim, and records considered in a claim must be disclosed to claimants under VA regulations and Veterans Court case law, the Office of General Counsel has determined that Congress intended the privilege to apply to prevent VA from obtaining and using these records where doing so would inevitably entail disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 (2005).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Analysis

The Veteran contends that she is entitled to compensation under 38 U.S.C.A. § 1151 for a left arm disability, claimed as due to VA lack of proper care/negligence in providing treatment in June 1998.  She specifically contends that the should have been afforded physical therapy after her left arm surgery in June 1998.  If she had been afforded physical therapy, she would not be currently experiencing any residuals, such as a loss of sensation, numbness and a burning, in her left hand from her left arm injury.

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2008)).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

Upon review of the evidence of record, the Board finally finds that the preponderance of the evidence is against finding that the Veteran's left arm disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment in June 1998, or thereafter, or an event not reasonably foreseeable. 

A review of the record demonstrates that the Veteran sustained a laceration to her left forearm on June 17, 1998.  Consequently, she underwent surgery to repair the severed tendons and nerves.  

On June 18, 1998, the Veteran was discharged from the Surgical Intensive Care Unit at 5am with an ace wrap dressing from left elbow to left hand, fingers were exposed, and a splint.  She was alert and oriented, but very drowsy.  Fingers of the left hand were warm with good capillary returns.  She had no sensation in her fingers and she was informed that it would not return for a while.  On June 21, 1998, an x-ray demonstrated a normal left forearm.

On July 27, 1998, the Veteran was seen in occupational therapy for an initial evaluation status post flexor tendon repair left forearm on June 17, 1998.  The Veteran indicated that she was scheduled for an appointment with the prosthetic department to be fit for a splint after the occupational therapy evaluation.  She reported  with subjective complaints of numbness over the median nerve distribution of the arm and hand, thumb, 2nd, 3rd and part of the 4th volar digits.  Active range of motion of the left forearm was supination to 55 degrees and pronation to 50 degrees.  Active range of motion of the left writ was flexion to 14 degrees and extension to 15 degrees.  Ulnar deviation was to 12 degrees and radial deviation was to 5 degrees.  Sensation evaluation was not completed because the Veteran had to leave for her next appointment.  The Veteran was scheduled to be seen three times week for passive and active range of motion exercises and tissue massage to promote healing and prevent adhesions.  The stated goals were to increase active range of motion of the left hand, all within a month.  

On August 3, 1998, the Veteran called to cancel her first occupational therapy appointment and she indicated that she wanted to cancel all her appointments for the entire month.  She did not provide a reason for the cancellations.  

On August 4, 1998 the Veteran reported that she was out of down due to an emergency and requested that she be rescheduled for her occupational therapy appointments beginning on August 10th.  The Veteran, however, did not report for her appointment scheduled on August 10th and she did not call to cancel. 

On August 12, 1998, the Veteran was discharged from occupational therapy because she had exceeded the no show limit and had not called to cancel her appointments.  It was noted that she had only presented on one occasion, for her initial evaluation.

In May 2006, the Veteran testified that she injured her left arm while attempting to saw through a PVC pipe, on June 17, 1998.  That night, she underwent surgery and was subsequently discharged the next morning.  She was told that her tendons had been severed and that she would not use her left hand again.  She was discharged with her arm in a cast and wrapped. After the cast came off, she was wrapped in an ace bandage to hold everything in place and she was told not to do anything in order to avoid pulling anything apart.  When asked how long after surgery she began physical therapy, the Veteran indicated that she just left the Bay Pines VAMC, put on a bathing suit and went swimming in the Gulf every day.  

She denied ever being scheduled for physical therapy because her doctor was afraid that if she did anything it might be "too extreme."  She also alleged that she had requested at different VAs to be set up in the weight room; however, her requests were denied.  Her stated residuals included a pinched nerve, discoloration of the fingers and numbness in three fingers.  The Veteran's contention is that she should have been afforded physical therapy to help her heal and, therefore, avoid her current residuals; she should never have had to do things on her own.  Because she was denied the correct therapy after her surgery she has been unable to regain full dexterity in her left hand.  

In August 2009, the Veteran was afforded a VA examination.  She reported that she was very happy with the outcome of her surgical repair and felt that the Bay Pines surgeons should be recognized for the work they had done on her left upper extremity.  The Veteran reported an overall decrease in hand strength, dexterity and stiffness.  Physical examination demonstrated that range of motion in the left hand and arm was within normal limits.  Strength was full.  There was no evidence of pain.  There was evidence of muscle atrophy.  The Veteran was diagnosed as having traumatic laceration of the left upper extremity, severed tendons, nerves, vessels with surgical repair; residual loss of sensation to the left upper extremity, left hand atrophy without loss of strength, use or dexterity.  The examiner indicated that there were no significant effects on her usual occupation or activities of daily living.  

The Veteran reported that she was given the run around about physical therapy after her surgery.  She also stated that although she was ordered to go to physical therapy she did not go because of personal problems.  Aside form the VAMC, there were no other options for her to receive physical therapy.  Instead, she went to work as a baker, which she stated was good therapy for her hand.  

In his findings the examiner noted that the Veteran sustained a laceration to her left upper extremity that required surgical repair in 1998.  The post-operative course included consult to occupational therapy for rehabilitation of the left upper extremity, approximately six weeks after surgery.  The Veteran chose not to follow through with the occupational therapy consultation, multiple reasons were given but all were personal in nature.  The Veteran had regained full strength in her left upper extremity equal to that in her right upper extremity, with good dexterity.  She had a mild degree of atrophy to her left hand and a loss of sensation to her left upper extremity, but without loss of function.  

The examiner concluded that there was no increase or additional disability to left upper extremity as a result of treatment received, including lack of treatment or formal occupational/physical therapy post-operatively.  The VA surgeon and department acted "properly and prudently" with the surgical intervention and in attempting to provide rehabilitation.  The Veteran chose not to follow-up with the recommended occupational/physical therapy and instead decided to rehabilitate herself by "swimming in the Gulf every day."  Nonetheless, the Veteran reported that she was very happy with the outcome of her treatment since she was initially told that she would have a loss of use of her hand when in fact she now had full use of her hand.  The rationale given for these opinions was extensive review of the claims file and records.  Essentially, a review of the evidence did not demonstrate additional treatment and/or lack of treatment that resulted in any residuals. 

The Veteran has contended that her current left arm disability could have been avoided if she had been offered physical therapy after her surgery.  A review of the record, however, demonstrates that the Veteran was referred for occupational therapy.  Although she reported for an initial evaluation, she cancelled and failed to report for her subsequent appointments.  Notwithstanding, the Veteran has regained full strength in her left arm.  Her current residuals solely consist of mild atrophy and a loss of sensation; they do not interfere with her activities of daily living.  Despite the Veteran's assertions to the contrary, there is no medical evidence of record that attributes the Veteran's current residuals of left arm injury to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment in June 1998 or an event not reasonably foreseeable.

As noted above, surgical treatment cannot cause an injury for which the treatment was furnished unless it is shown that VA's failure to timely diagnose and properly treat the disease or injury proximately caused the additional disability.  See 38 C.F.R. § 3.361(c)(1).  There also is no evidence that the proximate cause of the Veteran's current residuals of mild atrophy and loss of sensation was surgical treatment that she received in June 1998 from the Bay Pines, VAMC.  See 38 C.F.R. § 3.361(d).  In summary, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left arm disability, claimed as due to VA lack of proper care/negligence in providing treatment in June 1998, is not warranted.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left arm disability claimed as due to VA lack of proper care/negligence in providing treatment for a left arm injury in June 1998 at the Bay Pines, Florida, Department of Veterans Affairs (VA) Medical Center, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


